The opinion of tlie Court was delivered by
Bermudez, C. J.
This is an application for a mandamus to compel the city authorities to levy a special tax to satisfy two final judgments obtained by the Relator against the City, and upon which fi. fa's issued, were returned nulla bona.
The defenses set up are numerous.. We deem it unnecessary to enumerate and to consider them expressly.
They wrere each and all presented, urged and decided in three cases, 'which received tlie entire attention of the highest Court in tlie country, in two of which tlie Relators were parties complainant. See 3 Otto, 381 ; 12 Otto, 203; 13 Otto, 358.
The record shows that the registry of tlie judgment, which was not freely made, but under judicial compulsion, will have tlie undoubted effect of retarding, if not altogether staying the execution of the obligations of the contract between the Relators and the City of New Orleans, evidenced by the bonds and coupons held by the Relators, and upon which they recovered.
The amount of other judgments registered approaches a million of dollars. The provision made by tlie municipal authorities to satisfy them is practically insignificant, as it proves insufficient to discharge even one-half of the interest generally due on the same.
*1151When the bonds were issued in 1854, the contract was entered into, and the laws in force at that time, for the enforcement of the obligations of the contract, formed part of it. ■
■ The writ oí fieri facias was then the practical means for the execution of the contract.
The suppression of that proceeding, as against the City, by the subsequent legislation of 1870, (Act 5) and the failure to replace it by an equivalent and adequate remedy, cannot affect the right of the bondholders in this case, without impairing the obligation of their contract.
Under the authority of the cases cited, decided by the Supreme Court of the United States, which is obligatory upon- this Court, and under the facts disclosed in this controversy, the Relators are entitled to the relief sought.
Judgment affirmed.
Rochó, J., concurs, for reasons in his separate opinion.